In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-14-00226-CV


                       IN THE INTEREST OF A.L.D., C.D., CHILDREN

                         On Appeal from the County Court at Law No. 1
                                     Randall County, Texas
                 Trial Court No. 9674-L1, Honorable Jack M. Graham, Presiding

                                       September 10, 2014

                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        J.N. appeals the termination of his parental rights to his son C.D.1 In doing so,

he contends the evidence is legally and factually insufficient to support the statutory

grounds for termination and that termination is in the best interest of the child. We

affirm the order.

        The pertinent standard of review is discussed in In re C.H., 89 S.W.3d 17, 25

(Tex. 2002).      Though a trial court may base its decision to terminate on multiple

statutory grounds, sufficient evidence of only one ground is necessary to support



        1
         J.N. is not the father of A.L.D. The parental rights of the mother of the two children were also
terminated, but she has not appealed.
termination. In re K.C.B., 280 S.W.3d 888, 894-95 (Tex. App.—Amarillo 2009, pet.

denied).

        Statutory Grounds

        One ground upon which termination was sought and granted was that J.N. had

his parental rights terminated with respect to another child based on a finding that his

conduct was in violation of Paragraph (D) or (E) or substantially equivalent provisions of

the law of another state.2 See TEX. FAM. CODE ANN. § 161.001(1)(M) (West 2014)

(stating that parental rights may be terminated if the parent “had his or her parent-child

relationship terminated with respect to another child based on a finding that the parent's

conduct was in violation of Paragraph (D) or (E) or substantially equivalent provisions of

the law of another state”). A certified copy of an order in Cause No. 4900-L1 in the

County Court of Law of Randall County terminating J.N.’s parental rights to his older

son on April 21, 2008 was entered into evidence. That order showed that the grounds

of termination included Paragraphs (D) and (E).

        J.N. argues that the prior order was “too remote to the present proceeding” to

warrant termination “without evidence of probable repetition of the prior offending acts.”

In support of that argument, he cites to a discussion of “remote acts” in Wetzel v.

Wetzel, 715 S.W.2d 387, 390 (Tex. App.—Dallas 1986, no writ), In re S.A.P., 169
S.W.3d 685, 704 (Tex. App.—Waco 2005, no pet.), and V.W. v. Tex. Dep’t of Human

Servs., 810 S.W.2d 744, 751 (Tex. App.—Dallas 1991), rev’d on other grounds, 817
S.W.2d 62 (Tex. 1991). Those cases did not deal with termination under Paragraph

(M).


        2
         The trial court found that J.N. violated Paragraphs (D), (E), (M), (N), and (O) of § 161.001(1) of
the Family Code.

                                                    2
Furthermore, the statute itself does not specify any kind of time period within which the

prior order must have been rendered. And, we lack the authority to sua sponte add to

or amend the legislative writing.

        Third, J.N. did not make the argument to the trial court. Even constitutional

claims can be waived, and J.N. did so here by not raising it below. In re L.M.I., 119
S.W.3d 707, 711 (Tex. 2003).

       Finally, the record contains the very evidence of repetition that appellant

demands, that is, evidence of current endangerment. It illustrates that 1) J.N. admitted

to current marijuana use, 2) he continued to allow his child to reside with the child’s

mother even though he knew she used drugs and he had used drugs with her, 3) the

child tested positive for methamphetamine at the time of his removal from his mother’s

care, 4) J.N. refused to submit to drug testing during the entire time the child was in the

custody of the State (except for one test in July 2013 at which time he tested positive for

marijuana and methamphetamine), 5) he had engaged in domestic violence with the

child’s mother, 6) he had refused to allow caseworkers to see the inside of his

residence, and 7) he had a criminal history of assaults, unauthorized use of a motor

vehicle, possession of marijuana, criminal mischief, and a domestic assault in August

2012 after removal of the child. This evidence would support a finding that J.N. violated

Paragraph (E). See Avery v. State, 963 S.W.2d 550, 552-53 (Tex. App.—Houston [1st

Dist.] 1997, no writ) (holding that when a parent challenged termination under

Paragraph (M), the court could conclude from the parent’s criminal conduct before and

after the child’s birth and continued drug use that her problems with crime and drugs still

existed). There is clear and convincing evidence that J.N. violated Paragraph (M).



                                             3
       Best Interest of the Child

       In determining the best interest of the child, we look at indicia known as the

Holley factors. They include, among other things, 1) the desires of the child, 2) the

emotional and physical needs of the child now and in the future, 3) the emotional and

physical danger to the child now and in the future, 4) the parental abilities of the

individuals seeking custody, 5) the programs available to assist those individuals to

promote the best interest of the child, 6) the plans for the child by those individuals or by

the agency seeking custody, 7) the stability of the home, 8) the acts or omissions of the

parent indicating that the existing parent/child relationship is not a proper one, and 9)

any excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367,

372 (Tex. 1976); In re P.E.W., 105 S.W.3d 771, 779-80 (Tex. App.—Amarillo 2003, no

pet.). It is not necessary that each factor favor termination, In re P.E.W., 105 S.W.3d at

790, and the list is not exhaustive. In re C.J.F.,134 S.W.3d 343, 354 (Tex. App.—

Amarillo 2003, pet. denied).

       The evidence illustrating that termination was in the best interest of this four-

year-old child includes the circumstances itemized above and establishing the statutory

ground warranting termination. To that, we had testimony from a psychologist who 1)

examined and described J.N. as defensive and unwilling to acknowledge weaknesses

or problems, 2) said J.N. did not consider his marijuana use a problem, 3) stated that

though J.N.’s only income was a monthly social security payment of $700 a month and

he had no transportation, J.N. did not see any weaknesses in his ability to provide for a

preschool child, and 4) opined it would be inappropriate for him to have custody

because J.N. claimed to have bipolar disorder and Tourette’s syndrome.



                                             4
         Additionally, a licensed counselor testified that J.N. 1) said he planned to keep on

using marijuana, 2) took no responsibility for the involvement of the State in the custody

of his child and blamed the child’s mother, 3) believed all his criminal convictions were

minor, 4) did not want to visit his child until he had complete custody, 5) admitted his

home was messy and cluttered, and 6) did not respond to counseling and should not

have custody. Other evidence revealed that: J.N. never had visitation with his child

after removal from the home because J.N. refused drug screening; the child initially had

developmental delays including unintelligible speech and was timid but at the time of

trial was developmentally on target, social, happy, and bonded to his caregiver; the child

perceives his foster home to be his only home and refuses to discuss his biological

parents; the child lives in a home with his half-sister and half-brother; the child would be

adversely affected by visitation with his biological parents as indicated by his anxiety

and aggression after visitation with his paternal grandmother; the foster parent wants to

adopt the child; and J.N. admitted the child was not safe with his mother but took no

action to make other arrangements for the child. This is clear and convincing evidence

from which a fact finder could determine that termination was in the best interest of the

child.

         Accordingly, the order of termination is affirmed.



                                                          Per Curiam




                                               5